Citation Nr: 1612033	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  97-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits in excess of $4,379.69, sought as reimbursement to the Veteran's estate for expenses of the Veteran's last illness, to include the remainder of an accrued benefits payment of $83,039 awarded to the Veteran after the date of his death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

Appellant, two siblings, former spouse of deceased Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1953, and from March 1954 to January 1961.  The Appellant is the Veteran's daughter, who has been substituted for a deceased sibling (former Appellant).  The Veteran's daughter is now the executor of the Veteran's estate. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 1994 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a November 1998 Board, the Board denied the appeal.  Thereafter, the Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  By a March 2001 Order, the Court vacated the Board's November 1998 decision and remanded the appeal to the Board. 

The Board again denied the claim, by a decision issued in March 2002.  Thereafter, the claim was again appealed to the Court.  The Court vacated and remanded the claim by an Order issued in December 2003, with Judgment being issued in January 2004.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) issued a February 2008 Order affirming the Court's December 2003 Order.  

In August 2008, December 2009 and March 2011, the Board again Remanded the appeal for further development. 

A Travel Board hearing regarding this appeal was conducted in July 1997.  However, the Veterans Law Judge who conducted that hearing is no longer employed by the Board, and the individual then representing the Veteran's estate requested another Travel Board hearing in August 2008.  In November 2010, the Appellant, through counsel, withdrew the request for another Travel Board hearing.

While a written statement along with financial documents were submitted by the appellant's attorney in March 2016, after the last adjudication of the appeal by the RO in August 2014, this evidence is duplicative of evidence already submitted and made a part of the claims file in March 1994.  Therefore, no readjudication of the claim by the RO is necessary.  38 C.F.R. § 19.31.

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 


FINDINGS OF FACT

1.  The Veteran died in March 1993 of massive head and chest injuries following a single vehicle accident. 
 
 2.  A rating decision issued in April of 1993 established a 100 percent evaluation for posttraumatic stress disorder (PTSD) retroactive to November 1987. 
 
 3.  An accrued award of $4,379.69 was issued to the appellant to reimburse the Veteran's estate for the amount of his burial. 
 
 4.  The Veteran's "last sickness" was his service-connected PTSD, which caused his death; however, the Veteran did not require the continuous need for aid and attendance of another person until his death.


CONCLUSION OF LAW

The criteria for payment of additional accrued benefits in excess of $4,379.69 payable on account of the death of a VA beneficiary are not met.  38 U.S.C.A. §§ 5107, 5121(a) (West 2002); 38 C.F.R. §§ 3.500(g), 3.1000(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In November 2011, a letter was sent to the appellant that fully addressed all notice elements referable to her claim.  The letter provided information as to what evidence was required to substantiate the claim on appeal and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate the claim.  As the VCAA was enacted during the course of the appeal, this notice was provided after the initial decision in this matter.  However, any deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the subsequent supplemental statement of the case issued in August 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
  
Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment as well as a March 2014 VA medical opinion.  Moreover, the appellant's statements, including hearing testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the instant appeal.   

Additionally, as noted above, a VA medical opinion was obtained in March 2014.  The Board finds that the VA medical opinion is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history and his lay assertions while alive as well as statements by his family members, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Moreover, in September 1996, the appellant as well as other members of the Veteran's family provided testimony before a Decision Review Officer (DRO) at the RO.  Moreover, in July 1997, the appellant and family members were provided an opportunity to set forth their contentions during a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the DRO and VLJ enumerated the issue on appeal and information was solicited regarding the appellant's contentions.  Specifically, testimony was obtained as to why additional payment of accrued benefits was warranted, including information concerning the Veteran's last illness due to his PTSD.  The appellant has not asserted that there was any prejudice with regard to the conduct of the hearings.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the appellant was given another opportunity to present testimony before another VLJ and that request was withdrawn.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with its prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in its prior remands directed the RO to afford the appellant a Board hearing.  Again, this request was withdrawn.  Moreover, the RO was directed to provide VCAA notice to the appellant and obtain a VA medical opinion.  As noted above, notice was sent in November 2011 and an opinion was obtained in March 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The appellant contends that the estate of the Veteran is entitled to accrued benefits in the amount of $83,039.  She specifically claims that she and other family members helped pay the Veteran's expenses during the years prior to VA's acknowledgment of his disability.  The appellant also contends that these expenses are to be considered the expenses of the Veteran's "last sickness."  In this respect, the appellant has asserted that the Veteran's last sickness was his service-connected PTSD. 

Governing law and regulations provide that, upon the death of a veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid for a period of not more than two years prior to death, may be paid first to the surviving spouse, then to any surviving children, surviving parents, and in some cases to the person who bore the expense of the veteran's last sickness and burial.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) (2002). 

Effective November 27, 2002, 38 C.F.R. § 3.1000 was amended to clarify the term "evidence in the file at date of death."  The term was clarified to indicate that "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  See 67 Fed. Reg. 65707-708 (Oct. 28, 2002); 38 C.F.R. § 3.1000 (d)(4) (2015).

A revision to the law regarding accrued benefits claims was enacted by Pub. L. No. 108-183, § 104, on December 16, 2003 and amended 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where the Veteran's death occurred on or after the date of enactment, December 16, 2003, and does not affect cases involving deaths prior to that date.

In this case, because the Veteran died in March 1993, prior to December 16, 2003, and the appellant's claim for accrued benefits was pending on December 16, 2003, the revised versions of U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000 are not applicable to this claim.  

The prior version of 38 C.F.R. § 3.1000(a) provided that where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which a payee was entitled at his death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed two years prior to the last date of entitlement as provided in Section 3.500(g) will, upon the death of such person, be paid as follows: 

(1) Upon the death of a veteran to a living person first listed as follows: (i) His or her spouse; (ii) His or her children (in equal shares); (iii) His or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)  (2002).

The Board also notes that as the Veteran died before October 10, 2008, the regulations pertaining to substitution are inapplicable in this case as they only apply to cases where the Veteran died on or after October 10, 2008.  See The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C. § 5121A (West 2014).

In this case, there has been no allegation that benefits are due on the basis of the appellant's relationship to the Veteran, that is, as a spouse, a child or a dependent parent.  Rather, the primary claim pertains to payment of expenses related to the Veteran's last illness and the decision will be limited to that question. 

The record shows that the Veteran died in March 1993.  The death certificate reflects his cause of death as being due to massive head and chest injuries.  The Board is cognizant that in an April 1993 rating decision, the RO granted the Veteran a 100 percent evaluation for service connected PTSD retroactive to November 1987.  The appellant subsequently returned a benefit payment issued by VA to the Veteran that same month, April 1993, in the amount of $83,039. 

Where a payee died on or after the last day of the period covered by the check received by a payee in payment of accrued benefits, the check shall be returned to the issuing office and canceled, unless negotiated by the payee or the duly appointed representative of the payee's estate.  38 U.S.C.A. § 5122  (West 2014). The amount represented by such check, or any amount recovered by reason of improper negotiation of any such check, shall be payable in the manner provided in 38 U.S.C.A. § 5121, without regard to whether an application for accrued benefits was filed within one year after the date of death.  Id.  Any amount not paid in the manner provided in 38 U.S.C.A. § 5121 shall be paid to the estate of the deceased payee unless the estate will escheat.  Id. 

The accompanying regulation clarifies that where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned and canceled.  38 C.F.R. § 3.1003 (2015).  The amount represented by the returned check, less any payment for the month in which the payee died, shall be payable to the living person or persons in the order of precedence set forth for accrued benefits.  38 C.F.R. § 3.1003(a).  Payments to persons who bore the payee's last expenses are limited to the amount necessary to reimburse those expenses.  Id.  Any amount not paid in this manner shall be paid to the estate of the deceased payee, provided that the estate will not revert to the state because there is no one eligible to inherit it.  38 C.F.R. § 3.1003(b).

In cases where payment was not "received" by a payee until after his or her death, the provisions of 38 U.S.C.A. § 5122  and 38 C.F.R. § 3.1003 are inapplicable.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002).  In such instances, disbursement of accrued benefits is governed by 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.  Notably, payment to the estate of the deceased payee is not authorized under 38 U.S.C.A. § 5121.  Here, the check from VA was not issued until after the Veteran's death.  Therefore, the provisions of 38 C.F.R.§ 3.1003 and 38 U.S.C.A. § 5122 do not apply to the check for $83,039 issued in April 1993.  The entire amount must be considered as accrued benefits under the provisions of 38 C.F.R. § 3.1000 and 38 U.S.C.A. § 5121. 

The appellant received an accrued award of $4,379.69 to reimburse the Veteran's estate for the amount of his burial.  The remainder of the check for $83,039 has been claimed by the estate based on the expense of last sickness or burial provisions of 38 C.F.R. § 3.1000 (a)(5). 

As noted above, the appellant contends that the estate is entitled to reimbursement for expenses and costs of caring for the Veteran because the Veteran's last sickness was his service-connected PTSD.  The appellant and her family have provided testimony before the RO and the Board in which they have contended that they subsidized the Veteran's living expenses and other costs from 1985 to 1991, a period prior to VA's grant of 100 percent disability benefits.  The reported living expenses and other costs total over $160,000, and include personal items, legal expenses, truck payments, and other expenses.  The appellant and her family have also testified that they believe that VA should not have released the Veteran from the hospital and that he should have been provided domiciliary care for his PTSD.  They contend that the Veteran's PTSD led to his alcoholism and eventually to the accident which ended his life. 

The Board notes that "last illness" is the period from the onset of the acute attack causing death to the date of death.  If, however, death resulted from a lingering or prolonged illness rather than an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  VA Adjudication Procedures Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section G.46.b.  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

VA treatment records showed that the Veteran was hospitalized for his PTSD in November 1987, January 1989, January 1990, October 1990 and August 1991.  The November 1987 hospital report showed that the Veteran was alert and oriented.  There was no evidence of hallucinations, delusions, paranoia or other thought disorder.  He was considered competent for VA purposes.  

A May 1988 PTSD evaluation by a VA staff psychologist showed that the Veteran was permanently and totally unemployable due to severity of PTSD.  The Veteran was afforded a VA examination in August 1988.  The examiner observed that the Veteran described regular employment and a satisfactory family life.  He
described his wife as a very good, understanding woman.  Associative processes were normal.  There were no delusional or hallucinatory elements evident at the examination.  Affect was a little subdued.  Sensorium was intact.  The Veteran was again found competent. 

The January 1989 hospital report showed that the Veteran was transferred from a private facility where he was admitted for homicidal and delusional behavior.  At the time of admittance to the private hospital, he was oriented times one, intoxicated, hostile and violent with homicidal delusions and questionable hallucinations.  On mental status examination at the VA, he exhibited some transient auditory hallucinations and some delusional thought processes; however he was alert and oriented on mental status exam.  Speech was appropriate with full range of motion.  On discharge, the Veteran was considered competent.  

The Veteran was again hospitalized in January 1990.  Again, he was alert and oriented in 4 spheres.  Mood was anxious and affect wary.  Speech was tremulous and he denied suicidal or homicidal ideations.  The Veteran complained of insomnia anxiety, restlessness and nightmares of the Korean War.  Insight and judgment were fair.  During the course of the hospitalization, a March 1990 letter advised that the Veteran's PTSD resulted in severe impairment of his ability to establish and maintain social relationships with others and his symptoms were such that there was severe impairment to obtain or maintain employment.  

He was again hospitalized in October 1990.  On admission interview, the Veteran appeared his stated age and in no acute distress.  His speech was normal for rate and flow, but circumstantial.  The Veteran reported visual hallucinations such as a horse near his bed and hearing crickets for many years as well as occasionally hearing voices.  He was not suicidal on admission, but had made several attempts with a gun; however he was unable to pull the trigger.  The Veteran was not homicidal or paranoid; however, he stated that he was depressed.  The Veteran was considered competent, but totally and permanently unemployable due to PTSD.  

The Veteran was subsequently hospitalized in August 1991.  Again, during admission interview, the Veteran was alert, oriented in 4 spheres, adequately dressed and made good eye contact.  Motor activity was normal and speech was circumstantial, but goal directed and coherent.  Mood was depressed and affect mildly agitated.  He admitted to auditory hallucinations, but homicidal ideations were denied.  Some suicidal preoccupation was noted, but no acute plan or intent.   Fund of knowledge, memory, insight and judgement were fair.  At discharge, the Veteran was considered competent for VA purposes and may return to prehospitalization employment status.  

The Veteran was afforded a VA examination in April 1992.  On mental status examination, the Veteran was casually dressed, goal directed, depressed and very tearful.  There was evidence of primary thought disorder.  He got suspicious of people.  However, he was oriented times three and memory was intact.  Insight and judgment were fair.  He was not suicidal or homicidal.

A VA opinion was obtained in March 2014 by a Board Certified Psychiatrist.  Also contributing substantially (record review and writing) to this report was a Forensic Psychology Postdoctoral Fellow with an outside university who received direct supervision and consultation from a Licensed Clinical and Forensic Psychologist.  After an extensive review of the claims file, the examiner gave a thorough summary of the evidence of record and found that it was at least as likely as not that the Veteran's motor vehicle accident resulted from suicidal behavior because of his severe and uncontrolled PTSD symptoms.  The examiner also determined that it was at least as likely as not that the Veteran's suicidal behavior was a result of his service-connected PTSD, which had become increasingly severe toward the end of his life.  Regarding the requirement of regular and daily attendance of another at any time from 1985 forward, records suggest that the Veteran underwent lengthy psychiatric or substance abuse hospitalization (in excess of two months) on four occasions between 1989 and 1991.  The examiner opined that times at which he was hospitalized reflect the only unmistakable period when the Veteran was so ill as to require the regular and daily attendance of another.  

Subsequently, the RO awarded service connection for cause of death due to the Veteran's PTSD in an August 2014 rating decision.

Based on the March 2014 VA opinion, the Veteran's "last sickness" was his PTSD that resulted in his death.  The underlying cause of death of PTSD satisfies the requirement of a lingering or prolonged illness.  Since the Veteran's death was not the result of an acute illness, but rather due to his long-standing service-connected PTSD, qualifying medical expenses may be reimbursed beginning the time of which the Veteran became so ill as to require the regular and daily attendance of another person until death.  However, in this case, the medical evidence shows that the Veteran did not require the continuous need for regular aid and attendance.  In this regard, the March 2014 VA opinion clearly found that the Veteran only required aid and attendance during periods of hospitalization.  The last documented period of hospitalization prior to the Veteran's death was in August 1991, which was more than a year prior to his death.  While it is clear from the evidence that the Veteran required the aid and attendance of another person during this and prior periods of hospitalization, there is no lay or medical evidence that such need was continuous until his death.  The Board also finds it significant that all of the clinical and hospital records during this period document that the Veteran was competent for VA purposes.  In sum, it is not established that his service-connected PTSD rendered him unable to attend to the needs of daily living without the regular aid and assistance of another person for any period of time continuously until his death.  

The Board has considered statements from the Veteran's family members concerning the care they provided the Veteran prior to his death.  However, while they are competent to describe the Veteran's psychiatric symptoms, they are not competent to render a medical opinion as to the requirement of the need of regular aid and attendance of another person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, a licensed medical professional has determined that the Veteran did not require the need of continuous aid and attendance of another person until his death, indicating only that the Veteran required such care during periods of hospitalization.  This medical opinion has more probative value and outweighs the lay statements provided by family members.   

Unfortunately, while the Board sympathizes with the appellant and recognizes the expenses submitted by the appellant, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416   (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  VA regulations, as set forth above, provide that accrued benefits are to be computed from periodic monetary benefits "to which a payee was entitled at . . . death under existing ratings or decisions, or those based on evidence in the file at date of death,"  38 C.F.R. § 3.1000(a) , and that "only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial."  38 C.F.R. § 3.1000 (a)(4).  Clearly, this provision limits the amount of reimbursement to the total amount of accrued benefits that have already been paid.

In conclusion, based on the analysis above, payment of accrued benefits in excess of $4,379.69, sought as reimbursement to the Veteran's estate for expenses of the Veteran's last illness, to include the remainder of an accrued benefits payment of $83,039 awarded to the Veteran after the date of his death, is not warranted.


ORDER

Entitlement to accrued benefits in excess of $4,379.69, sought as reimbursement to the Veteran's estate for expenses of the Veteran's last illness, to include the remainder of an accrued benefits payment of $83,039 awarded to the Veteran after the date of his death, is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


